Title: From Thomas Jefferson to William Lewis, 4 March 1781
From: Jefferson, Thomas
To: Lewis, William



Sir
Richmond March 4 1781

It having been found necessary to engage voluntarily or to impress all the armed vessels of private property which can be had immediately, together with their crews, arms &c., and the crews of other vessels as far as necessary to man these, you will be pleased to take such of them as are lying at Ozbornes; and fall down immediately to Hood’s, taking with you such other of the said vessels as you may find in the river on your way down. These vessels are to be under your command until you join any superior officer. You will endeavour to be at Hood’s on the 6th instant, and there to await orders from Baron Steuben, or the Commanding officer of the French Squadron. The Vessels and their loading are ensured by the State, a reasonable hire to be allowed, the usual share of captures and plunder, and they will be detained but a very short time.
I am Sir Your most obed. Servt,

Thos.: Jefferson

